Citation Nr: 1514210	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a right leg condition, including the right knee, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972, with an additional unverified period of military service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2014, the Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina.  A transcript of this hearing is part of the record. 

At his Board hearing, the Board noted that the March 2011 rating decision denied two separate issues for entitlement to service connection degenerative joint disease of the right knee and a right leg condition.  It is unclear what the right leg condition pertained to and a careful reading of the March 2011 rating decision revealed that they are both denied on the same factual premise.  The Veteran has also clarified in his notice of disagreement to specifically state a right knee condition.  Thus, the Board has recharacterized the issue to more accurately reflect the Veteran's condition as a right knee condition.  The change is reflected on the cover page.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Fayetteville, North Carolina VA Medical Center (VAMC) dated April 2013.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board concludes that a remand for additional development is necessary.

Hypertension 

The Veteran contends that he developed hypertension as a result of his service-connected diabetes mellitus, type II.  He asserts that he has a diagnosis for diabetes since military service in 1968 and that he developed hypertension secondary to diabetes in August 2004.  

The Veteran's argument rests on a diagnosis of diabetes in service, or predating his development of hypertension.  Service department records from July 1968 to November 1968 revealed symptoms of glycosuria and hypoglycemia.  However, the nature and dates of the Veteran's periods of military service for these treatment sessions remain unclear.  Although the Veteran reported that he served on active duty from October 1969 to September 1972, there is still evidence that indicates that he has some unverified period(s) of military service, whether active duty for training or inactive duty for training, beginning in April 1964.  Thus, on remand, the AOJ must take appropriate action to verify the Veteran's dates of service in the State of North Carolina Army National Guard (a reserves component of the military), to specifically include any periods of ACDUTRA or INACDUTRA since April 1964.

Though the Veteran's diabetes and hypertension disabilities were briefly discussed in a January 2011 VA DBQ examination, the Veteran's representative argued that the examination did not take into consideration the Veteran's diagnosis of diabetes in military service.  Furthermore, the Board finds that the determination of duty status of the Veteran's service department records in question that revealed symptoms of glycosuria and hypoglycemia could affect the examiner's conclusion on whether the Veteran's hypertension was proximately due to his diabetes.  Thus, the Veteran should be afforded a new VA examination on remand to determine the nature and etiology of his hypertension.  

Right Knee Condition

The Veteran seeks entitlement to service connection for a right knee condition, secondary to service-connected degenerative disc disease of the lumbar spine disorder. 

Post-service treatment record from the Fayetteville, North Carolina VAMC dated in June 2011 revealed complaints of right knee osteoarthritis pain.  A September 2011 VA neurosurgeon consultation report  found that the Veteran has low back pain and constant numbness that radiates laterally down the left leg into his foot.  The VA clinician also revealed that the Veteran has right knee pain that will pop and give way at times so she recommended that he use a cane for walking.  The Veteran began receiving cortisteroid injections for his right knee pain in January 2012.  

The Veteran was afforded a VA diabetic neuropathy examination in February 2015 which revealed less than normal strength in the right knee extension.  The examiner also reported that the Veteran wears a back brace and uses a cane for his back and right knee condition.  However, no etiological opinion was provided with regard to his right knee condition.  

At the April 2014 Board hearing, the Veteran requested a remand for a new examination to address whether his right knee condition is secondary to his service-connected disabilities.

In light of the medical evidence and hearing testimony, the Board will afford the Veteran a VA examination and nexus opinion to assess the Veteran's theory that his right knee condition is secondary to service-connected disabilities.  

The record reflects that the Veteran continues to receive periodic treatment for his right knee at the Fayetteville VAMC.  Updated treatment records related to this disorder should be obtained. 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to provide the names of all National Guard units in which has served, the locations of such service, and the dates of service.

2.  The AOJ should contact the appropriate facility to verify all periods of service in a reserves component of the military, to include the State of North Carolina Army National Guard.  This contact includes verifying the character, type, and dates for any period of military service beginning in April 1964, and classifying whether the military service was performed in an active duty, active duty for training, and/or inactive duty training capacity. 

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

3.  Obtain any outstanding VA medical records, to include those dated since April 2013, and associate these records with the claims folder.

4.  After completing the indicated development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his hypertension and right leg condition, to include whether such conditions are secondary to the Veteran's service-connected disabilities.  The VA examiner(s) should thoroughly review the Veteran's claims file, including a copy of this Remand, and note that this has been accomplished in the VA examination report. 

The examiner is asked to furnish an opinion with respect to the following questions:

Hypertension 

(a)  Is it at least as likely as not (a 50 percent or greater 
probability) that the date of onset of diabetes mellitus occurred on July 11, 1968, based on the service department records indicating that the Veteran was "supposed to be a diabetic"?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the date of onset of diabetes mellitus occurred on November 15, 1968, based on the service department records indicating an impression of diabetes mellitus?

(c)  Is it at least as likely as not (a 50 percent or greater probability) that the date of onset of diabetes mellitus occurred on November 22, 1968, based on the service department records noting the Veteran's return from Walter Reed Army Hospital (WRAH), that all tests at WRAH were negative, but that the Veteran continued to have glycosuria?

(d)  Is it at least as likely as not (a 50 percent or greater probability) that the hypertension is caused by or results from the service-connected diabetes mellitus type II?

(e)  If the answer to question (d) is "No," is it at least as likely as not (a 50 percent or greater probability) that the service-connected diabetes mellitus type II aggravated the hypertension?  In this special context, "aggravation" has occurred when it has been medically determined that the hypertension has undergone an identifiable permanent increase in severity that was caused by to or results from the service-connected diabetes mellitus type?

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which can reasonably explain the medical guidance in the study of this case.


Right Leg Condition

(a)  Does the Veteran currently have a disorder involving the right leg, including the right knee?  If so, please state the diagnosis.

(b) Is it at least as likely as not (50 percent or greater 
probability) that any diagnosed disorder of the right leg, including the knee, is caused by to or results from the service-connected degenerative disc disease of the lumbar spine?  

(c)  If the answer to question (b) is "No," is it at least as likely as not (50 percent or greater probability) that the service-connected degenerative disc disease of the lumbar spine aggravated any diagnosed disorder of the right leg, including the right knee?  In this special context, "aggravation" has occurred when it has been medically determined that a diagnosed disorder of the right leg, including the right knee, has undergone an identifiable permanent increase in severity that was caused by or results from the service-connected degenerative disc disease of the lumbar spine?

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which can reasonably explain the medical guidance in the study of this case.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




